                      UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA


CHRISTOPHER DICKSON,                      CASE NO. 2:19-cv-07111-DOC (SK)
                    Petitioner,
                                          ORDER DISMISSING PETITION AND
              v.                          DENYING CERTIFICATE OF
                                          APPEALABILITY
ALAN YOCHELSON,
                    Respondent.




      Petitioner is a California state prisoner who has filed what he calls a
“petition for writ of prohibition,” challenging his 1997 state convictions for
robbery, burglary, sexual battery, and rape. (ECF 1). But because a “writ of
prohibition is not a means for invalidating the judgment of a non-subordinate
court such as a state court,” Olivier-Ward v. Blackwell, 127 F.3d 1106 (9th
Cir. 1997), the Court construed the “petition for writ of prohibition” as a
federal habeas petition under 28 U.S.C. § 2254. Yet so construed, the
Petition was still impermissibly successive, untimely, and procedurally
defaulted. Petitioner was thus ordered to show cause why the Petition
should not be summarily dismissed on these grounds. (ECF 5). His
response, however, contained nothing but non sequiturs. (ECF 6). The
Petition is therefore ordered dismissed with prejudice for the three reasons
in the Court’s order to show cause.
      First, the Petition is impermissibly successive. Petitioner already filed
three unsuccessful habeas petitions in 2002, 2004, and 2017. (See Nos.
2:02-cv-04747; 2:04-cv-04332; 2:17-cv-08290). His 2002 petition was
dismissed as untimely, after which the Ninth Circuit denied both a certificate
of appealability (see No. 03-56317) and a request to file a second and
successive petition (see No. 04-74134). Petitioner’s 2004 and 2017
petitions were dismissed on similar grounds. Because Petitioner presents
no evidence, nor has the Court not found any, revealing that he has
obtained permission from the Ninth Circuit to file another successive petition,
it must be dismissed for lack of jurisdiction. See 28 U.S.C. § 2244(b)(3)(A);
McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009).
      Second, even if Petitioner had obtained permission to file a successive
petition, it would be untimely by nearly 19 years. See Herbst v. Cook, 260
F.3d 1039, 1043 (9th Cir. 2001) (“[T]he district court has the authority to
raise the statute of limitations sua sponte and to dismiss the petition on
those grounds” if “the court provides the petitioner with adequate notice and
an opportunity to respond.”). Petitioner’s conviction became final in
November 1999, so he had until November 2000 to file a timely federal
petition absent statutory or equitable tolling. See 28 U.S.C. § 2244(d)(1)(A).
Yet in response to the order to show cause about this timeliness problem,
Petitioner provided no evidence to support tolling of any kind that could
make the Petition timely.
      Finally, even if the Petition were authorized by the Ninth Circuit and
timely filed, it remains foreclosed by procedural default. In the last state
court decision addressing the claims in the Petition, the California Supreme
Court denied the claims for procedural reasons with citations to In re
Robbins, 18 Cal. 4th 770, 780 (1998) (untimeliness), and In re Clark, 5 Cal.

                                           2
4th 750, 767-69 (1993) (impermissibly successive). Unless Petitioner shows cause
and prejudice, these state procedural defects are independent and adequate grounds
precluding federal habeas review. See Coleman v. Thompson, 501 U.S. 722, 750
(1991); Walker v. Martin, 562 U.S. 307, 315-20 (2011); Bennett v. Mueller, 322
F.3d 573, 582-83 (9th Cir. 2003). In his response to the order to show cause,
however, Petitioner makes no attempt even to argue sufficient cause and prejudice
to excuse the procedural default of his claims in state court.
      THEREFORE, the Petition is ordered DISMISSED as impermissibly
successive, untimely, and procedurally defaulted. Judgment dismissing this action
with prejudice will be entered accordingly.
      FURTHERMORE, a Certificate of Appealability is DENIED because
Petitioner has not made a substantial showing of the denial of a constitutional right
and that jurists of reason would find it debatable whether the Court is correct in its
procedural rulings. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Slack v.
McDaniel, 529 U.S. 473, 484 (2000).
      IT IS SO ORDERED.


DATED: October 15, 2019
                                               DAVID O. CARTER
                                               U.S. DISTRICT JUDGE



PRESENTED BY:



STEVE KIM
U.S. MAGISTRATE JUDGE




                                           3
